DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 09/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, 10-12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9,796,546) and further in view of E (CN 104044366A).
With regard to claim 1, LeFevre discloses a printing system [Fig. 3], comprising:
an ink deposition assembly (120) comprising one or more printheads (124) arranged to eject a print fluid [ink] to a deposition region of the ink deposition assembly [area below printhead];
a media transport device (130) comprising a vacuum platen (140) [Fig. 4] and a movable support surface (118) movable relative to the vacuum platen [Fig. 3], the media transport device configured to hold a print medium (128) against the movable support surface by vacuum suction through holes (144) [Fig. 4] in the vacuum platen and transport the print media medium along a process direction though the deposition region [Fig. 4], the holes arranged in columns extending in the process direction and in rows extending in a cross-process direction [Fig. 4]. 
LeFevre does not disclose an airflow control system comprising: a damper extending in a cross-process direction, the damper being moveable in a direction perpendicular to the vacuum platen between a deployed configuration in which the damper blocks a subset of the holes and an undeployed configuration in which the damper is spaced apart from the vacuum platen and does not block the subset of holes; and an actuator operably coupled to the damper to move the damper between the deployed and undeployed configurations; and configurations.
However, E teaches an airflow control system comprising: a damper (85) that is moveable in the cross-process direction between a deployed configuration and an undeployed configuration [Fig.9], the damper blocking at least one row of the holes in the deployed configuration and not blocking the at least one row of the holes in the undeployed configuration [Fig. 9]; and an actuator (112) operably coupled to the damper [Fig. 9] and configured to move the damper between the undeployed configuration and the deployed configuration [Fig. 9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange holes in columns and in rows and combine an airflow control system comprising a damper and actuator to printing system of LeFevre in order to ensure flatness of a printing medium and at the same time restraining decrease in ink landing accuracy.
With regard to claim 2, LeFevres’ modified printing system discloses all of the limitations of claim 1, and E also discloses comprising: a controller (113) configured to cause the actuator to selectively move the damper between the undeployed configuration and the deployed configuration to selectively block the at least one row the subset of the holes based on a position of an inter-media zone between adjacent print media held against the movable support surface [inner sleeve of LeFevre can be shifted axially depending on what size paper is being used on the vacuum platen to accommodate for different paper lengths and inter-document zones; Col. 4; lines 9-19 and lines 28-41; Fig. 6].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the actuator of E move the damper between the undeployed and deployed configuration in order to move and stop the damper when necessary independent of the user.
With regard to claim 8, LeFevre’s modified printing system discloses all the limitations of claim 1, and E discloses wherein the airflow control system further comprises: a plurality of dampers [Fig. 9], the damper being one of the plurality of dampers, each of the plurality of dampers being independently movable in the direction perpendicular to the vacuum platen between undeployed and deployed configurations [Fig. 9]; and a plurality of actuators (112), the actuator being one of the plurality of actuators, each of the plurality of actuators being operably coupled to a corresponding one of the plurality of dampers and configured to move a corresponding one of the plurality of dampers [Fig. 9].
With regard to claim 10, LeFevres’ modified printing system discloses all the limitations of claim 8, and E also discloses wherein the plurality of dampers are arranged to collectively block every one of the holes that is located under any of the printheads [Fig. 9].
With regard to claim 11, LeFevres’ modified printing system discloses all the limitations of claim 1, and E also discloses wherein the actuator is configured to move an arm (not labeled) [Fig. 9] linearly, and the arm is coupled to an end of the damper such that linear motion of the arm drives linear motion of the damper along the direction perpendicular to the vacuum platen [Fig. 9].
With regard to claim 12, LeFevres’ modified printing system discloses all the limitations of claim 11 and E also discloses wherein the actuator comprises a solenoid [Para. 0066-0067], a hydraulic actuator, or pneumatic actuator.
With regard to claim 14, LeFevre discloses a method, comprising: transporting a print medium (128)  through a deposition region [area under printhead; Fig. 3] of a printhead (128) of a printing system [Fig. 3], wherein the print medium is held during the transporting against a moving support surface (118) via vacuum suction through holes (144) in a vacuum platen (140); 
ejecting print fluid [ink] from the printhead to deposit the print fluid to the print medium in the deposition region [Fig. 3].
LeFevre does not disclose controlling an airflow control system to selectively block a subset of the holes by moving a damper along a direction perpendicular to the vacuum platen between a deployed configuration in which the damper blocks the subset of the holes and an undeployed configuration in which the damper is spaced apart from the vacuum platen and does not block any of the holes.
However, E teaches controlling an airflow control system to selectively block at least one row of the holes by moving a damper (85) along the cross-process direction between a deployed configuration in which the damper blocks at least one row of the holes and an undeployed configuration [Fig. 9] in which the damper does not block any of the holes.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange holes in columns and in rows and combine an airflow control system comprising a damper and actuator to printing system of LeFevre in order to ensure flatness of a printing medium and at the same time restraining decrease in ink landing accuracy.
With regard to claim 19, LeFevres’ modified method discloses all the limitations of claim 14, and E discloses wherein the subset of the holes blocked by the damper comprises any combination of: holes that are located upstream of and adjacent to the printhead one of the printheads [Figs. 3 & 4], holes that are located downstream of and adjacent to the printhead one of the printheads [Figs. 3 & 4], and holes that are located under the printhead one of the printheads [Fig. 3 & 4]s.
With regard to claim 20, LeFevres’ modified method discloses all of the limitations claim 14, and E also discloses wherein selectively moving the damper comprises actuating an actuator coupled to the damper [Fig. 9]

Claim(s) 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9,796,546) in view of E (CN 104044366A) as applied to claim 1 above, and further in view of Tsuji (EP 1449668).
With regard to claim 7, LeFevres’ modified printing system discloses all the limitations of claim 1 but does not disclose wherein the subset of the holes blocked by the damper comprise one or any combination of: holes upstream of and adjacent to one of the printheads; holes downstream of and adjacent to one of the printheads; holes located under one of the printheads; holes located under a printhead module, the printhead module comprising a carrier plate and a plurality of the printheads arranged to eject the printing fluid through openings in the carrier plate.
However, Tsuji teaches wherein the at least one row of the holes blocked by the damper comprise one or any combination of: a row of the holes upstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes downstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes located under the printheads [Fig. 3 and 4]; and a row of the holes located under a printhead module [Fig. 3 and 4], that comprises a plurality of printheads including the printhead.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the damper so that at least one row of the holes blocked by the damper comprise one or any combination of: a row of the holes upstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes downstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes located under the printheads [Fig. 3 and 4]; and a row of the holes located under a printhead module [Fig. 3 and 4], that comprises a plurality of printheads including the printhead in order to restrict inflow of air into the holes located downstream, in the conveyance direction.
With regard to claim 13, LeFevres’ modified printing system discloses all the limitations of claim 1, and LeFevre also discloses wherein the movable support surface comprises a belt (118) configured to slide over a first surface of the vacuum platen.
LeFevre modified does not disclose the damper in the deployed configuration is adjacent a second surface of the vacuum platen opposite the first surface.
However, Tsuji teaches a damper (40) adjacent a second surface of vacuum platen (13) opposite the first surface [disposed under platen; Fig. 1].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the damper under the platen to better control airflow restriction.

Allowable Subject Matter
Claim 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 are objected to because the prior art does not teach or make obvious wherein the controller is configured to cause the actuator to move the damper from the undeployed configuration to the deployed configuration in response to a downstream edge of the inter-media zone reaching a first position associated with the damper, wherein upstream and downstream are defined relative to the process direction.
Claim 9 is objected to because the prior art does not teach or make obvious a controller configured to cause the actuators to independently move the plurality of dampers between the deployed and undeployed configurations based on the position of an inter-media zone between adjacent print media held against the movable support surface.
Claims 15-18 are objected to because the prior art does not teach or make obvious selectively blocking the subset of the holes comprises moving the damper between the deployed and undeployed configurations based on a position of an inter-media zone between adjacent print media held against the moving support surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853